 1

 2

 3

 4

 5

 6

 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   LAMONT SHEPARD,                                   Case No. 1:18-cv-00277 DAD JDP
13                       Plaintiff,                    ORDER
14                  v.                                 ECF No. 25
15
     M. BORUM, et al.,
16
                         Defendants.
17

18
           For good cause shown, defendants’ motion to modify the discovery and scheduling order is
19
     GRANTED. The deadline to file a motion for summary judgment for failure to exhaust
20
     administrative remedies is extended by thirty days. Any motion for summary judgment for
21
     failure to exhaust administrative remedies must be filed on or before July 6, 2019.
22

23   IT IS SO ORDERED.
24

25   Dated:    May 21, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
